                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-189-MOC-DCK

    KATRINA MILAM,                                        )
                                                          )
                  Plaintiff,                              )
                                                          )
      v.                                                  )       ORDER
                                                          )
    INVITATION HOMES L.P., and                            )
    INVITATION HOMES INC.,                                )
                                                          )
                  Defendants.                             )
                                                          )

           THIS MATTER IS BEFORE THE COURT on the “Consent Motion To Amend;

Consent Motion For Extension Of Time” (Document No. 2). This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

           IT IS, THEREFORE, ORDERED that the “Consent Motion To Amend; Consent Motion

For Extension Of Time” (Document No. 2) is GRANTED. Plaintiff shall file an Amended

Complaint on or before December 17, 2018.1 Defendants shall file an Answer, or otherwise

respond to Plaintiff’s Amended Complaint, on or before January 17, 2019.




1
  The “Administrative Procedures Governing Filing and Service by Electronic Means,” revised January 1,
2018, at Part II, Section A, Paragraph 8, provide that: “If filing a document requires leave of the Court,
such as an amended complaint, the attorney shall attach the proposed document as an exhibit to the motion
according to the procedures in IV. If the Court grants the motion, the filer will be responsible for
electronically filing the document on the case docket.”
SO ORDERED.



              Signed: December 13, 2018




                         2
